DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/22. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2, 3, 5, 6, 8, 12, and 13 are objected to because of the following informalities:  
In claim 2, it is not clear if the wavelengths recited in line 5 is referring to the wavelengths recited in line 3; and “comprising” should be changed to --comprised-- in line 5.
In claim 5, --a-- should be added before “protective” in line 2; and --of-- should be added after “outside” in line 2.
In claim 6, “and” should be deleted from line 2.
In claim 8, --of-- should be added after “outside” in line 2.
In claim 12, --a-- should be added before “protective” in line 2; and --of-- should be added after “outside” in line 2.
In claim 13, “and” should be replaced with --wherein-- in line 2.
Claim 3 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN111397643 to Jiangsu cited in the IDS filed 10/5/22 [see the attached translation].
Referring to claim 1, Jiangsu discloses a reactor temperature measurement system (figure 1; paragraphs 4, 6, 10, 11, 13, 16, 28, 29), comprising:
a Fiber Bragg Grating sensor array arranged in a body of the reactor and configured to monitor temperatures of multiple positions in an axial direction of the body to obtain temperature sensing optical signals (paragraphs 4, 6, 13, 16); and
a fiber grating demodulator connected to the Fiber Bragg Grating sensor array and configured to demodulate the temperature sensing optical signals (paragraphs 10, 11, 28, 29).

Referring to claim 2, Jiangsu discloses that the Fiber Bragg Grating sensor array comprises a plurality of Fiber Bragg Grating sensors, wherein each Fiber Bragg Grating sensor corresponds to a different center wavelength (paragraphs 13, 14, 24, 27), and wherein the fiber grating demodulator is configured to separate and demodulate a mixed temperature sensing optical signal comprising of multiple wavelengths into multiple independent temperature sensing optical signals (paragraphs 10, 11, 28, 29).

Referring to claim 4, Jiangsu discloses that the Fiber Bragg Grating sensor array is separated from an inner wall of the body in a radial direction (the Fiber Bragg Grating sensor array is arranged to measure the temperature of a furnace tube within a reactor, i.e., within an inner wall of the reactor body in a radial direction) (paragraphs 4, 6, 16).

Referring to claim 5, Jiangsu discloses at least one layer of a protective tube sleeved outside of the Fiber Bragg Grating sensor array (polyimide, gold, or steel coating) (paragraphs 12, 24).

Referring to claim 9, Jiangsu discloses a reactor (figure 1; paragraphs 4, 6, 10, 11, 13, 16, 28, 29) comprising:
a body (paragraphs 4, 6, 13, 16); and
a Fiber Bragg Grating sensor array arranged in the body and configured to monitor temperatures at multiple positions in an axial direction of the reactor to obtain temperature sensing optical signals (paragraphs 10, 11, 28, 29).

Referring to claim 10, Jiangsu discloses that the Fiber Bragg Grating sensor array comprises a plurality of Fiber Bragg Grating sensors, wherein each Fiber Bragg Grating sensor corresponds to a different center wavelength (paragraphs 13, 14, 24, 27),

Referring to claim 12, Jiangsu discloses at least one layer of a protective tube sleeved outside of the Fiber Bragg Grating sensor array (polyimide, gold, or steel coating) (paragraphs 12, 24).

Referring to claim 15, Jiangsu discloses the reactor being a fixed bed reactor (reactor with a catalyst bed) (paragraph 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu in view of DE102004031324 to Bayer cited in the IDS filed 10/5/22 [see the attached translation].
Referring to claim 3, Jiangsu discloses a system having all of the limitations of claim 3, as stated above with respect to claim 2, but is silent as to the Fiber Bragg Grating sensor array having a minimum axial distance between adjacent Fiber Bragg Grating sensors that is 1 to 2 cm.
However, Bayer discloses a system for measuring temperatures in a reactor using a Fiber Bragg Grating sensor array having a plurality of Fiber Bragg Grating sensors arranged such that a minimum axial distance between adjacent Fiber Bragg Grating sensors is 1 to 2 cm (15 mm) for measuring a temperature profile over the entire reactor length (paragraphs 1, 4, 31 [lines 278-280]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Fiber Bragg Grating sensor array of Jiangsu have a minimum axial distance between adjacent Fiber Bragg Grating sensors that is 1 to 2 cm (15 mm), as suggested by Bayer, in order to measure a temperature profile over the entire reactor.

Referring to claim 11, Jiangsu discloses a reactor having all of the limitations of claim 11, as stated above with respect to claim 10, but is silent as to the Fiber Bragg Grating sensor array having a minimum axial distance between adjacent Fiber Bragg Grating sensors that is 1 to 2 cm.
However, Bayer discloses a system for measuring temperatures in a reactor using a Fiber Bragg Grating sensor array having a plurality of Fiber Bragg Grating sensors arranged such that a minimum axial distance between adjacent Fiber Bragg Grating sensors is 1 to 2 cm (15 mm) for measuring a temperature profile over the entire reactor length (paragraphs 1, 4, 31 [lines 278-280]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Fiber Bragg Grating sensor array of Jiangsu have a minimum axial distance between adjacent Fiber Bragg Grating sensors that is 1 to 2 cm (15 mm), as suggested by Bayer, in order to measure a temperature profile over the entire reactor.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu in view of U.S. Patent 10,173,190 to Egner et al [hereinafter Egner].
Referring to claim 6, Jiangsu discloses a system having all of the limitations of claim 6, as stated above with respect to claim 2, except for the system comprising at least two Fiber Bragg Grating sensor arrays, wherein the Fiber Bragg Grating sensors in the at least two Fiber Bragg Grating sensor arrays are staggered in the axial direction of the body.
However, Egner discloses a system (figures 1, 7a; column 4, lines 46-52; column 18, lines 34-52) for measuring temperatures in a reactor by using at least two Fiber Bragg Grating sensor arrays (F1, F2, F3) having a plurality of Fiber Bragg Grating sensors (36) in the at least two Fiber Bragg Grating sensor arrays, wherein the Fiber Bragg Grating sensors in the at least two Fiber Bragg Grating sensor arrays are staggered in the axial direction of the body in order to reduce spacing between measurement points between the arrays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Jiangsu comprise at least two Fiber Bragg Grating sensor arrays, wherein the Fiber Bragg Grating sensors in the at least two Fiber Bragg Grating sensor arrays are staggered in the axial direction of the body, as suggested by Egner, in order to reduce spacing between measurement points between the arrays.

Referring to claim 13, Jiangsu discloses a reactor having all of the limitations of claim 13, as stated above with respect to claim 10, except for the reactor comprising at least two Fiber Bragg Grating sensor arrays, wherein the Fiber Bragg Grating sensors in the at least two Fiber Bragg Grating sensor arrays are staggered in the axial direction of the body.
However, Egner discloses a system (figures 1, 7a; column 4, lines 46-52; column 18, lines 34-52) for measuring temperatures in a reactor by using at least two Fiber Bragg Grating sensor arrays (F1, F2, F3) having a plurality of Fiber Bragg Grating sensors (36) in the at least two Fiber Bragg Grating sensor arrays, wherein the Fiber Bragg Grating sensors in the at least two Fiber Bragg Grating sensor arrays are staggered in the axial direction of the body in order to reduce spacing between measurement points between the arrays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reactor of Jiangsu comprise at least two Fiber Bragg Grating sensor arrays, wherein the Fiber Bragg Grating sensors in the at least two Fiber Bragg Grating sensor arrays are staggered in the axial direction of the body, as suggested by Egner, in order to reduce spacing between measurement points between the arrays.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu.
Referring to claim 7, Jiangsu discloses a system having all of the limitations of claim 7, as stated above with respect to claim 1, and further discloses that the Fiber Bragg Grating sensor array is annealed at a temperature above 400°C (1000°C) (paragraph 24), but does not disclose the annealing being performed for 100 to 200 hours to achieve a maximum operating temperature of 400°C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anneal the Fiber Bragg Grating sensor array of Jiangsu for 100 to 200 hours to achieve a maximum operating temperature of 400°C since Jiangsu suggests that annealing is desirable to pre-calibrate the array to a desired temperature use; and the particular manner of forming the array claimed by applicant, i.e., performing the annealing for 100 to 200 hours to achieve a maximum operating temperature of 400°C, is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular manner of performing the annealing claimed by applicant is considered to be one of numerous and alternate manners of performing annealing that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to anneal an array as already suggested by Jiangsu.

Referring to claim 14, Jiangsu discloses a reactor having all of the limitations of claim 14, as stated above with respect to claim 9, and further discloses that the Fiber Bragg Grating sensor array is annealed at a temperature above 400°C (1000°C) (paragraph 24), but does not disclose the annealing being performed for 100 to 200 hours to achieve a maximum operating temperature of 400°C.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anneal the Fiber Bragg Grating sensor array of Jiangsu for 100 to 200 hours to achieve a maximum operating temperature of 400°C since Jiangsu suggests that annealing is desirable to pre-calibrate the array to a desired temperature use; and the particular manner of forming the array claimed by applicant, i.e., performing the annealing for 100 to 200 hours to achieve a maximum operating temperature of 400°C, is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular manner of performing the annealing claimed by applicant is considered to be one of numerous and alternate manners of performing annealing that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to anneal an array as already suggested by Jiangsu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu in view of DE102014226577 to Siemens [see the attached translation].
Referring to claim 8, Jiangsu discloses a system having all of the limitations of claim 8, as stated above with respect to claim 1, except for the system further comprising a reference Fiber Bragg Grating sensor arranged outside of the body for obtaining a reference temperature sensing optical signal.
However, Siemens discloses a system (figure 2; paragraphs 2, 3, 22, 23) for measuring temperatures in a reactor by using a Fiber Bragg Grating sensor array having a plurality of Fiber Bragg Grating sensors (21a-21x), wherein the system comprises a reference Fiber Bragg Grating sensor (22a) arranged separate from the Fiber Bragg Grating sensors (21a-21x) and thermally couple to one another for obtaining a reference sensing optical signal to identify the array.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jiangsu with a reference Fiber Bragg Grating sensor arranged separate from the Fiber Bragg Grating sensors, as suggested by Siemens, in order to obtain a reference sensing optical signal to identify the array. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the reference Fiber Bragg Grating sensor of Jiangsu in view of Siemens such that it is arranged outside of the body to protect the reference Fiber Bragg Grating sensor from excessive heat when identifying the array, and to obtain a reference temperature sensing optical signal for providing calibration date for calibrating the array, calibrating being desirable as suggest by Siemens.

Conclusion
The references made of record and not relied upon by the examiner are considered pertinent to applicant's disclosure by disclosing using a Fiber Bragg Grating for measuring temperature in a reactor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/19/22